Citation Nr: 1723293	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-28 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma, to include as secondary to exposure to contaminated groundwater and other environmental hazards.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to Hodgkin's lymphoma.

3.  Entitlement to service connection for a low back disability, to include as secondary to Hodgkin's lymphoma.

4.  Entitlement to service connection for a neck disability, to include as secondary to Hodgkin's lymphoma.

5.  Entitlement to service connection for sciatica, to include as secondary to Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2012 rating decision of the VA Regional Office (RO) in Detroit, Michigan. 

The Veteran was afforded a videoconference hearing in June 2013 before a Veterans Law Judge who subsequently retired.  The transcript is of record.  In correspondence received in October 2015, the Veteran elected not to have another hearing before the Board.  The Board will consider the testimony and any evidence presented at June 2013 proceeding.

These matters were matter was remanded by the Board in August 2014 and December 20152 for further development.  The claims for service connection for Hodgkin's lymphoma and sciatica are now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left shoulder, low back, and neck disabilities addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed Hodgkin's lymphoma is etiologically related to exposure to contaminated groundwater and other environmental hazards during his active service.

2.  Giving him the benefit of the doubt, the Veteran has sciatica that is etiologically related to his now service-connected Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection sciatica, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  338 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he developed Hodgkin's lymphoma as the result of exposure to contaminated groundwater and other environmental hazards at Naval Air Station Cecil Field, Jacksonville, Florida between 1984 and 1986.  He maintains that as such, service connection for Hodgkin's lymphoma should be granted, as well as for associated orthopedic disorders as secondary thereto. 

Service personnel records reflect that the Veteran was stationed at Naval Communications Station Jacksonville, Florida between 1985 and 1986.  In November 1989, it was placed on the Environmental Protection Agency's National Priorities List.  While the level of known exposure to environmental or chemical hazards at the NAS is unknown, the Veteran's claimed exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154 (a).  Records from the EPA show that NAS Cecil Field operations contaminated soil, waste, and groundwater with hazardous chemicals.  

With regard to the claim for service connection for Hodgkin's lymphoma, the evidence of record includes a favorable opinion from a September 2015 VA medical opinion from staff physician hematologist Dr. H.V. who opined that it is as likely as not that his lymphoma is connected to chemical exposure at Cecil Field.  This physician notes that the EPA has found that the base was contaminated by tetrachloroethylene, that the base is closed, and that it is labeled a "Superfund site."

Pursuant to the Board's August 2014 remand, after a May 2015 VA hematologic and lymphatic conditions Disability Benefits Questionnaire (DBQ) examination, Dr. H. D. opined that the Veteran's Hodgkin's lymphoma was not related to his service.  The rationale, in part, was that he was diagnosed with Hodgkin's lymphoma in 1993, 5 years after discharge from service, and that per medical textbooks there were many risk factors which included genetics, autoimmune disorder, immunosuppression, age, and Epstein-Barr virus infection while exposure to environmental or chemical hazards at the NAS were not mentioned as a risk factor.  A January 2017 addendum confirmed the examiner's opinion.  However, associated with the claims file are documents from the EPA which indicate that exposure to contaminated soil and ground water at the NAS resulted in incremental cancer risks.  In this regard, since this opinion is, in part, based on an inaccurate factual premise, it carries little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

On these bases, the Board finds that the opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for Hodgkin's lymphoma are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102 .

The nature and extent of this disability caused by service is not currently before the Board.
With regard to the Veteran's claim for sciatica secondary to Hodgkin's lymphoma, after a March 2017 VA examination, Dr. E.K. opined that the Veteran's complaints of left leg weakness in the femoral nerve distribution are due to the Hodgkin's lymphoma and are a residual of his radiation therapy.  There is no contrary medical opinion with regard to secondary service connection.

Accordingly, service connection for sciatica secondary to the now service-connected Hodgkin's lymphoma is also warranted.


ORDER

Service connection for Hodgkin's lymphoma is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for sciatica is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran contends that he has a left shoulder, low back, and neck disabilities, secondary to Hodgkin's lymphoma.  The May 2015 VA examiner opined that these disabilities were not caused or aggravated by Hodgkin's lymphoma.

In May 2017, another VA examiner opined that the Veteran's low back, neck, shoulder disabilities are not due to his Hodgkin's lymphoma, but were due to the natural progression of aging and/or his occupation.  Although the Veteran was afforded a VA examination which addressed direct causation, there is no opinion of record which addresses aggravation.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the foregoing has been completed, provide the claims file to the VA examiner who provided the nurse practitioner who provided the May 2017 VA examination (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.

Is it at least as likely as not (50 percent probability or more) that any left shoulder, low back, and neck disabilities, are (a) proximately due to or the result of the Veteran's now service-connected Hodgkin's lymphoma, or (b) aggravated or permanently worsened by his service-connected Hodgkin's lymphoma..  If it is determined that the left shoulder, low back, and neck disabilities are related to his service-connected Hodgkin's lymphoma, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


